Case 5:20-cv-01705-DSF-KES Document 4 Filed 08/27/20 Page 1 of 5 Page ID #:42



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    GREGORY SPATCHER,                                 Case No. 5:20-cv-01705-DSF-KES
12                   Plaintiff,
                                                         ORDER TO SHOW CAUSE WHY
13       v.
                                                         COMPLAINT SHOULD NOT BE
14    J. RIVERA, et al.,                               DISMISSED FOR FAILING TO PAY
15                                                               FILING FEE AND
                     Defendants.
                                                       (1) FAILING TO QUALIFY FOR IFP;
16                                                                     OR
17                                                           (2) VIOLATING RULE 11

18
19                                                I.
20                                       BACKGROUND
21            Plaintiff Gregory Spatcher (“Plaintiff”) filed a civil rights lawsuit against
22   staff members at the California Institute for Men in Chino alleging that they
23   violated his First, Eighth, and Fourteenth Amendment rights by (1) placing him
24   with “special needs” inmates and then failing to protect him from inmates who
25   threatened and assaulted him, (2) failing to process his grievances about assaults,
26   illegal drug use, and sexual activity within his housing unit, (3) failing to provide an
27   adequate diet accounting for his food allergies, (4) failing to provide adequate
28

                                                  1
Case 5:20-cv-01705-DSF-KES Document 4 Filed 08/27/20 Page 2 of 5 Page ID #:43



 1   mental health care, and (5) denying access to the courts by failing to provide
 2   writing materials and thwarting exhaustion efforts by inaction.
 3          The Complaint was accompanied by an application to waive the filing fee
 4   and proceed in forma pauperis (“IFP”). (Dkt. 2.)
 5                                               II.
 6                     PLAINTIFF APPEARS TO HAVE 3 STRIKES
 7          Under the PLRA, a prisoner is prohibited from proceeding IFP if, while
 8   incarcerated, he has on three or more occasions brought an action that was
 9   dismissed on the grounds that it was frivolous, malicious, or fails to state a claim
10   upon which relief may be granted. 28 U.S.C. § 1915(g). When reviewing a
11   dismissal to determine whether it counts as a strike, “the style of the dismissal or
12   the procedural posture is immaterial. Instead, the central question is whether the
13   dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.”
14   El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (citation omitted).
15          The Court has reviewed Plaintiff’s litigation history and identified the
16   following cases from the Southern District of California:
17   A. Spatcher v. San Diego Sheriff Dep’t, case no. 19-cv-1919-BAS-BLM
18          The district court authorized service on two defendants but dismissed the
19   case after Plaintiff failed to respond to a court order seeking a service status update.
20   See Spatcher v. San Diego Sheriff Dep’t, 2020 U.S. Dist. LEXIS 146128 (S.D. Cal.
21   Aug. 13, 2020).
22          This is not a strike under the PLRA, because the dismissal was not based on a
23   finding that Plaintiff failed to state a claim.
24   B.     Spatcher v. Baird, case no. 19-cv-1936-BAS-MSB
25          The district court dismissed the complaint for failure to state a claim with
26   leave to amend then dismissed the case for failure to prosecute after Plaintiff did
27   not amend. See Spatcher v. Baird, 2020 U.S. Dist. LEXIS 12191 (S.D. Cal. Jan.
28   23, 2020).

                                                  2
Case 5:20-cv-01705-DSF-KES Document 4 Filed 08/27/20 Page 3 of 5 Page ID #:44



 1          This is Strike One. See Harris v. Mangum, 863 F.3d 1133, 1142 (9th Cir.
 2   2017) (“His failure to file an amended complaint did not negate the determination
 3   already made by the court that the complaint that he had filed, and on which he
 4   effectively elected to stand, failed to state a claim. It also does not matter whether
 5   the dismissals were with or without prejudice.”).
 6   C.     Spatcher v. City of Oceanside, case no. 3:19-cv-2281-JAH-RBM
 7          The district court dismissed the complaint as “frivolous” and duplicative of
 8   Spatcher v. Baird. See Spatcher v. City of Oceanside, 2020 U.S. Dist. LEXIS
 9   25326 (S.D. Cal. Feb. 13, 2020).
10          A prisoner’s complaint is considered frivolous if it “merely repeats pending
11   or previously litigated claims.” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th
12   Cir. 1995) (construing former 28 U.S.C. § 1915(d)). Other district courts have
13   found that dismissals of duplicative complaints constitute strikes. See, e.g., Gipbsin
14   v. Roth, No. 2:18-cv-03164-CKD, 2020 U.S. Dist. LEXIS 135638, at *6 (E.D. Cal.
15   July 29, 2020) (“the dismissal of the second claim as duplicative counts as a
16   strike”); Ware v. Archuleta, No. 3:19-cv-01476-GPC-MSB, 2019 U.S. Dist. LEXIS
17   172317, at *4 (S.D. Cal. Oct. 3, 2019) (counting dismissal as “strike one” where
18   order dismissed complaint as “duplicative/malicious”); Saunders v. Saunders, No.
19   CV-05-00699-TUC-RCC, 2013 U.S. Dist. LEXIS 111424, at *10 (E.D. Cal. Aug.
20   7, 2013) (“The Court finds this dismissal constitutes a strike because the duplicative
21   action was frivolous – it stated the same claims as another action Plaintiff had
22   already filed and was pending before a magistrate judge.”); Heggem v. Lopin, No.
23   C11-2123-RSL-JPD, 2012 U.S. Dist. LEXIS 73282, at *11 (W.D. Wash. Apr. 24,
24   2012) (recommending that dismissal of duplicative suit be considered a PLRA
25   strike).
26          Here, Plaintiff’s duplicative filings do not appear to be the result of mere
27   inadvertence. See Staich v. Cal. Bd. of Parole Hearings, No. 2:15-cv-1182 JAM
28   DB P, 2017 U.S. Dist. LEXIS 88424, at *11 (E.D. Cal. June 7, 2017) (“This court

                                                3
Case 5:20-cv-01705-DSF-KES Document 4 Filed 08/27/20 Page 4 of 5 Page ID #:45



 1   finds plaintiff’s filing of this action shortly after the denial … of a prior identical
 2   action was frivolous.”). The dismissing court considered the duplicative action
 3   frivolous. This dismissal, therefore, rings the bell of frivolity and counts as Strike
 4   Two.
 5   D.     Spatcher v. City of Oceanside, case no. 3:20-cv-1554-LJS-WVG
 6          The Court again dismissed the complaint as “frivolous” and duplicative of
 7   Spatcher v. Baird. See Spatcher v. City of Oceanside, 2020 U.S. Dist. LEXIS
 8   155161 (S.D. Cal. Aug. 26, 2020).
 9          For the same reasons discussed for case no. 3:19-cv-2281-JAH-RBM, this
10   dismissal counts as Strike Three.
11   E.     Spatcher v. Gore 20-1089, case no. 3:20-cv-01089-JAH-LL
12          This lawsuit was filed in June 2020 along with an IFP application that
13   remains pending as of the date of this Order. In that complaint, like the instant
14   action, Plaintiff represented that he had only filed one prior federal case.
15          This lawsuit is not a strike, because it has not been dismissed.
16                                              III.
17                 PLAINTIFF APPEARS TO HAVE MISPRESENTED
18                              HIS LITIGATION HISTORY
19          By signing and presenting a pleading to the court, an unrepresented party
20   certifies that to the best of the person’s knowledge, the facts stated therein are true
21   and have evidentiary support. Fed. R. Civ. P. 11(b)(3). On its own initiative, the
22   Court may order a party to show cause why he or she has not violated this rule.
23   Fed. R. Civ. P. 11(c)(3). The Court may impose “an appropriate sanction” upon
24   finding a violation. Fed. R. Civ. P. 11(c)(1).
25          Here, the Complaint states that Plaintiff filed “1” other lawsuit in federal
26   court while in custody. (Dkt. 1 at 1.) He identifies that prior lawsuit as S.D. Cal.
27   case no. 19-cv-1919-BAS-BLM. (Id. at 2.) He signed the Complaint and dated it
28   August 13, 2020. (Id. at 10.)

                                                 4
Case 5:20-cv-01705-DSF-KES Document 4 Filed 08/27/20 Page 5 of 5 Page ID #:46



 1          As of August 13, 2020, however, Plaintiff had filed at least five prior federal
 2   lawsuits, as listed above. The lawsuits were filed in 2019 and 2020, making them
 3   all recent enough to remember. Plaintiff did not merely overlook one earlier
 4   lawsuit, but failed to list four earlier lawsuits. Two earlier lawsuits for which
 5   Plaintiff was granted IFP status appear on his prison trust account statement. (Dkt.
 6   2 at 4.)
 7          The Central District’s “form” complaint for self-represented civil rights
 8   litigants asks about prior litigation, in part, to evaluate the plaintiff’s eligibility
 9   under the PLRA to proceed IFP. A district court may deny permission to proceed
10   IFP as a sanction for violating Rule 11 by mispresenting one’s litigation history.
11   See Bell v. Dikin, No. 1:10-cv-01346-OWW-GBC (PC), 2011 U.S. Dist. LEXIS
12   157581, at *2 (E.D. Cal. June 8, 2011) (dismissing case after “the Magistrate Judge
13   issued an order to show cause as to why this action should not be dismissed due to
14   Plaintiff’s violation of rule 11(b)(3)” and the District Judge found “the
15   misrepresentation of previous litigation would be the basis of finding a Rule
16   11(b)(3) violation”).
17                                               IV.
18                                ORDER TO SHOW CAUSE
19          IT IS THEREFORE ORDERED that, on or before September 30, 2020,
20   Plaintiff is ordered to show cause in writing, if any he has, why his IFP application
21   should not be denied and his lawsuit dismissed for failure to pay the filing fee
22   because (1) he has three PLRA strikes, and/or (2) he misrepresented his litigation
23   history in violation of Rule 11(b)(3).
24
25   DATED: August 27, 2020                    ___________________________________
26                                             KAREN E. SCOTT
                                               UNITED STATES MAGISTRATE JUDGE
27
28

                                                  5
